NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4272-15T2

CIT BANK, N.A.,

        Plaintiff-Respondent,

v.

RONALD WEAKLY, and MRS.
RONALD WEAKLY, his wife,

        Defendants-Appellants.

_____________________________

              Submitted September 20, 2017 – Decided November 1, 2017

              Before Judges Simonelli and Rothstadt.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Ocean County, Docket No.
              F-030884-15.

              Ronald Weakly, appellant pro se.

              Parker Ibrahim & Berg, LLC, attorneys for
              respondent (Scott W. Parker and Karena J.
              Straub, on the briefs).

PER CURIAM
      Defendants, Ronald Weakly and his wife,1 appeal from the

Chancery Division's denial of their motion to vacate default, and

its entry of final judgment in foreclosure in favor of plaintiff,

CIT Bank, N.A.     The Chancery judge denied defendants' motion

without oral argument and, according to the order, he did so "for

the reasons set forth in [p]laintiff's opposition to [d]efendant's

[m]otion."   The court did not advance any findings of facts or

conclusions of law, or any other explanation for its decision.       On

appeal, defendants argue that the trial court abused its discretion

when it failed to grant their motion.

      We conclude from our review that we are unable to perform our

appellate function because the Chancery judge failed to satisfy

the requirements of Rule 1:7-4.       We need not - and indeed cannot

- determine whether the judge correctly denied defendants' motion

because the judge erred by failing to make any findings of fact

supporting his determination or otherwise sufficiently expressing

his reasoning.

    Pursuant to Rule 1:7-4, a trial judge has an obligation to

render "an opinion or memorandum decision, either written or oral,

[with] find[ings of] fact[] and . . . conclusions of law thereon

in all actions tried without a jury. . . ."       "The purpose of the


1
   She is only identified as "Mrs. Ronald Weakly" and, evidently,
did not sign any of the subject loan documents.

                                  2                           A-4272-15T2
rule is to make sure that the court makes its own determination

of the matter."       In re Tr. Agreement Dec. 20, 1961, by and between

Johnson & Hoffman, Lienhard & Perry, 399 N.J. Super. 237, 254

(2006), aff'd, 194 N.J. 276 (2008).           "When a trial court issues

reasons for its decision, it 'must state clearly [its] factual

findings and correlate them with relevant legal conclusions, so

that parties and the appellate courts [are] informed of the

rationale underlying th[ose] conclusion[s].'"               Avelino-Catabran

v. Catabran, 445 N.J. Super. 574, 594 (App. Div. 2016)(alteration

in original)(quoting Monte v. Monte, 212 N.J. Super. 557, 565

(App. Div. 1986)).       When that is not done, a reviewing court does

not know whether the judge's decision is based on the facts and

law   or   is   the    product   of    arbitrary   action    resting    on    an

impermissible basis.       See Monte, supra, 212 N.J. Super. at 565.

      The manner in which a judge complies with the Rule is left

to the judge's discretion.            In re Tr. Agreement Dec. 20, 1961,

supra, 399 N.J. Super. at 253.          A judge is not required to specify

grounds for the denial of a motion and, instead, can rely upon

reasons expressed by a party.          Id. at 253-54.   However, the judge

must make "such reliance 'explicit,'" Allstate Insurance Co. v.

Fisher, 408 N.J. Super. 289, 301 (App. Div. 2009);               Pressler &

Verniero, Current N.J. Court Rules, comment 1 on R. 1:7-4 (2018),

and make "clear the extent of [the judge's] agreement with and

                                        3                              A-4272-15T2
reliance on [the] proposed findings of fact and conclusions of

law,"     demonstrating     that      the    judge    "carefully     considered    the

evidentiary record and did not abdicate [the judge's] decision-

making responsibility."          In re Tr. Agreement Dec. 20, 1961, supra,

399 N.J. Super. at 254.

      A    judge    "does      not    discharge      [his]   function     simply    by

recounting the parties' conflicting assertions and then stating a

legal conclusion, or, as here, incorporating by reference one of

the parties' arguments."             Avelino-Catabran, supra, 445 N.J. Super.

at 595.     "[A]n articulation of reasons is essential to the fair

resolution of a case."           O'Brien v. O'Brien, 259 N.J. Super. 402,

407 (App. Div. 1992).

      There is nothing in the order denying defendants' motion in

this matter that confirms that the judge made an independent

decision based upon an analysis of the facts and applicable law.

"While the failure to provide reasons necessitates a remand, we

are left with the option of remanding for a statement of reasons

or reversing and remanding for consideration of the motion . . .

anew. We determine that the latter course of action is appropriate

here."     Fisher, supra, 408 N.J. Super. at 303.

      The judgment and order under review are vacated.                    The matter

is   remanded      and   the    trial       judge    is   directed   to   reconsider

defendants' motion and enter a new order within fourteen days,

                                             4                               A-4272-15T2
together with a written or oral statement of reasons in conformity

with Rule 1:7-4.   We do not retain jurisdiction.




                                5                          A-4272-15T2